*599The plaintiffs commenced this action, inter alia, for a partnership accounting. The Supreme Court properly granted that branch of the defendants’ motion which was pursuant to CPLR 3211 (a) (1) to dismiss the complaint. The documentary evidence submitted by the defendants conclusively established as a matter of law that the parties had agreed to submit any dispute arising out of the operation of the partnership to arbitration before an orthodox Jewish Beth Din (see CPLR 3211 [a] [1]; Sisters of St. John the Baptist, Providence Rest Convent v Geraghty Constructor, 67 NY2d 997, 998-999 [1986]; Rudolph & Beer v Roberts, 260 AD2d 274, 276 [1999]; Ticker v Trager, 106 AD2d 443, 443-444 [1984]).
The parties’ remaining contentions are not properly before this Court or need not be reached in light of our determination. Balkin, J.P., Lott, Austin and Miller, JJ., concur.